Exhibit 10.1

*   PMFG, INC. HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE
COMMISSION (THE “ COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS OF
THIS AGREEMENT. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]”.

CEFCO PROCESS MANUFACTURING LICENSING AGREEMENT
     This CEFCO Process Manufacturing Licensing Agreement (this “Agreement”) is
made and entered into to be effective as of July 12, 2010 (the “Effective
Date”), by and between CEFCO Global Clean Energy, LLC (the “Company”), a Texas
limited liability company, and Peerless Mfg. Co., (“Peerless”), a Texas
corporation, (each a “Party” and collectively “Parties”). Capitalized terms used
herein are defined in Section 1.01 or in the applicable Section cross-referenced
in Section 1.01.
RECITALS
     WHEREAS, CEFCO, LLC (the “Parent” or the “Owner”) owns all right, title,
and interest in the Licensed Process and has granted the exclusive usage and
licensing rights to the Company in the Field of Use pursuant to that certain
Intellectual Property Licensing Agreement (the “I.P. Agreement”) between the
Parent and the Company, made effective as of March 20, 2009;
     WHEREAS the Parties desire to enter into this Agreement which provides
Peerless with an exclusive license to the CEFCO Process in the Territory within
the Field of Use, subject to the terms and conditions in Article 2 for the CEFCO
Process Units and CEFCO Process Components; and
     WHEREAS, the Company intends to separately grant non-exclusive marketing
and distribution licenses to Licensed Distributors in the Territory as distinct
in purpose and function from this grant to Peerless to be the Licensed
Manufacturer in the Territory, subject to the terms and conditions of Article 2.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties
agree as follows:
ARTICLE 1
Definitions and Construction
     1.01 Definitions
     The following terms with initial capital letters shall have the following
meanings:
     “Affiliate” of a specified Person means any other Person that controls, is
controlled by, or is under common control with, the specified Person, where
control means the power or ability to affect the management or policies of a
Person, whether by contract, ownership of securities, or

- 1 -



--------------------------------------------------------------------------------



 



otherwise. Notwithstanding the foregoing, Peerless will not be deemed an
Affiliate of the Company or the Parent.
     “Agreement” is defined in the Preamble.
     “Alternative Order” is defined in Section 2.02.
     “Auditor” is defined in Section 3.05.
     “Books and Records” is defined in Section 3.04.
     “CEFCO Process Components” means all hardware pieces, parts, and components
making up a CEFCO Process Unit including, but are not limited to the flue gas
capture, reagent lines and steam circulation system, aerodynamic reaction
chambers, coalescers, product-recovery and other components, except for the
CEFCO supersonic nozzles and the associated reagent injection spray mechanism.
     “CEFCO Intellectual Property means all Intellectual Property owned by,
assigned to, controlled by, or under an obligation to be assigned to the Company
or the Parent.
     “CEFCO Patent Application” is defined in Section 4.03.
     “CEFCO Process” or “Licensed Process” means the process for the selective
and sequential capture and removal of pollutants from gaseous mixtures, the
scope of which is specifically set out and described in U.S. Patent Application
Publication No. 2008/0250715, entitled, “PROCESS AND APPARATUS FOR CARBON
CAPTURE AND ELIMINATION OF MULTI-POLLUTANTS IN FLUE GAS FROM HYDROCARBON FUEL
SOURCES AND RECOVERY OF MULTIPLE BY-PRODUCTS.”
     “CEFCO Process Unit” means the processing unit combining the CEFCO Process
Components and the CEFCO supersonic nozzles and reagent injection spray
mechanisms.
     “Commercially Reasonable” means “reasonable commercial standards for fair
dealing” within the meaning of the Uniform Commercial Code for the State of
Delaware as in effect on the Effective Date.
     “Company” is defined in the Preamble.
     “Confidential Information” means all information, data, or materials, in
any medium or format, written or oral, received by (i) the Company, its Parent,
their Affiliates, or their Subordinates from Peerless, its Affiliates, or its
Subordinates, on the one hand, or (ii) by Peerless, its Affiliates, or its
Subordinates, from the Company, its Parent or their Affiliates, or Subordinates,
on the other; pursuant to this Agreement, and all information and materials
incorporating the material so received, including know-how and trade secrets,
but only to the extent that any and all information and materials incorporating
trade secrets have specifically identified in writing the trade secrets therein
by the providing party prior to or concurrently with the disclosure of the trade
secrets. Confidential Information does not include information that:

- 2 -



--------------------------------------------------------------------------------



 



     (a) is now, or hereafter, through no act or failure to act on the part of
the receiving party, becomes, generally known without restriction on disclosure
and without violation of trade secret protection or a duty of confidentiality;
     (b) is hereafter furnished to the receiving party by a third party as
matter of right without restriction on disclosure and without violation of trade
secret protection or a duty of confidentiality;
     (c) is independently developed by the receiving party without the use of
the Confidential Information and such can be clearly and convincingly proved by
contemporaneous documentary evidence;
     (d) is disclosed to any Person by the party owning the Confidential
Information without any restriction, express or implied, including trade secrets
that are not specifically identified in writing by the providing party prior to
or concurrently with disclosure;
     (e) is required to be disclosed in an unprotected manner (such as
disclosure in a judicial or administrative proceeding without a protective
order) by the receiving party pursuant to a legal, judicial, or administrative
procedure, or as is otherwise required by law; provided that the party required
to disclose the Confidential Information gives the party owning the Confidential
Information notice, to the extent reasonably practicable, of the proposed
disclosure so as to afford the party owning the Confidential Information an
opportunity to seek to prevent its disclosure;
     (f) is already known to the receiving party without restriction on
disclosure from a Person that was not under a duty of confidentiality to the
Person owning such Confidential Information and such can be clearly and
convincingly proved by the receiving party;
     (g) is approved for release or use without restriction by written
authorization of an officer of the party owning the Confidential Information; or
     (h) is part of or disclosed within a patent prosecution file of a published
patent application or issued patent that was published or issued without any
confidentiality restrictions.
     “Dispute” means any controversy, claim, cause of action, or dispute arising
between the Parties relating to, arising out of, or in any way connected with
this Agreement or any term or condition of this Agreement, or the performance by
any party of its obligations under this Agreement, whether before or after
termination of this Agreement.
     “Dispute List” means a statement identifying and listing the specific
reasons that a Peerless Proposal is unacceptable to a potential Licensed User or
a Licensed User.
     “Effective Date” is defined in the Preamble.
     “Engagement Letter” is defined in Section 6.02.
     “Exclusivity Period” is defined in Section 2.02.

- 3 -



--------------------------------------------------------------------------------



 



     “Field of Use” means the field of air quality control systems for
post-combustion gases, including air filtration, air emissions control, carbon
emission and capture and air pollutants recovery, and the production of
end-products, including chemicals, fertilizers, fuels, and metals and minerals,
from the products of such filtration, control, capture or recovery process.
     “Force Majeure Event” is defined in Section 11.06.
     “Grant Fee” is defined in Section 3.01.
     “Improvement” means any invention, idea, or know-how, whether or not
protectable Intellectual Property that materially modifies, improves, or changes
the operation or operability of the CEFCO Process from the operation, material,
or processes as explicitly described in U.S. Patent Application Publication
No. 2008/0250715.
     “Intellectual Property” means all intellectual or industrial property and
rights therein, however denominated, throughout the world, whether or not
registered, including all patent applications, patents, trade secrets,
trademarks, service marks, copyrights, moral rights, technology, inventions,
discoveries, improvements, know-how, proprietary rights, formulae, software
containing: spreadsheet formulae, ChemCAD, AutoCAD, any CAD, and such design
programs showing the proprietary know-how and trade secrets, processes, methods,
technical information, and related confidential and proprietary information, and
all other similar intellectual and industrial property rights, whether or not
subject to statutory registration or protection and, with respect to each of the
foregoing, all registrations and applications for registration, renewals,
extensions, continuations, reexaminations, reissues, divisionals, improvements,
modifications, goodwill and common law rights, and causes of action relating to
any of the foregoing, as well as all past, present, and future rights in
patents, industrial property rights, copyrights, trademarks, know how, and trade
secrets as separately protected under the appropriate trade secret law relating
thereto.
     “Licensed Distributor” means a Person duly licensed by the Company as an
authorized distributor and marketer of the CEFCO Process in an authorized
territory, market segment or industrial sector, as the case may be, that is
current and maintaining its related payment obligations of fees or royalties to
the Company in accordance with its terms.
     “Licensed Manufacturer” means a Person duly licensed to the CEFCO Process
by the Company as an authorized manufacturer of the CEFCO Process Units and the
CEFCO Process Components in an authorized territory, market segment or
industrial sector, as the case may be, which may directly contact and negotiate
with Licensed Users and potential Licensed Users for the manufacture of such
CEFCO Process Units and/or CEFCO Process Components and that is current and
maintains its related payment obligations of fees and royalties to the Company.
     “Licensed User” means an actual or potential end user customer who has
agreed to pay user license fees to the Company under a user licensing agreement
for the CEFCO Process in order to become authorized as a Licensed User, and is
further defined as a purchaser of the CEFCO Process Unit(s) as described in this
Agreement.
     “Management Agreement” is defined in Section 6.02.

- 4 -



--------------------------------------------------------------------------------



 



     “Manufacturing Project” means a project for the design, manufacturing,
procurement and construction of CEFCO Process Units and CEFCO Process
Components, as applicable, for a Licensed User that has contracted for the
manufacture and installation of the CEFCO Process into the Licensed User’s
designated facilities in the Territory.
     “Manufacturing Order” means a written purchase order identifying a
Manufacturing Project including identification of the proposed Licensed User and
purchaser of the CEFCO Process Unit(s), the location of the end user’s target
facilities, the specifications for the manufacturing, time frame, price, margin,
and other terms of the manufacturing, and includes all agreements, licenses, and
instruments in customary commercial form, constituting an offer such that, if
duly executed and delivered by the accepting Person, such agreements, licenses,
and instruments would comprise a binding integrated agreement with respect to
the proposed Manufacturing Project. The Parties agree that a “Manufacturing
Order” will not include or be interpreted to include the manufacture or sale of
any equipment for any pilot testing or pilot program of the CEFCO Process or
CEFCO Process Units.
     “Pace” is defined in Section 6.02.
     “Parent” is defined in the Preamble.
     “Party” is defined in the Preamble.
     “Peerless” is defined in the Preamble.
     “Peerless Intellectual Property Rights” means all Intellectual Property
owned by, assigned to, controlled by, or under an obligation to be assigned to
Peerless.
     “Peerless Invention” is defined in Section 5.02.
     “Peerless Proposal” means a proposal or offer, prepared on a Commercially
Reasonable basis, submitted by Peerless in response to a request for proposal or
quotation for a proposed Manufacturing Project, as requested by either a
Licensed User, a Licensed Distributor or by the Company on the one hand, or
alternatively, as a sample quotation to a potential or future Licensed User who
is negotiating with or is in discussions with the Company or a Licensed
Distributor.
     “Person” will be broadly construed to include any individual; any public or
private entity, including any corporation, partnership, limited partnership,
limited liability company, trust, or business enterprise or any governmental
agency or instrumentality; and any “group” within the meaning of §13(d)(3) of
the Securities and Exchange Act of 1934, as amended.
     “Subordinate” of a specified Person means any officer or similar
functionary of; employee, representative, or agent of; independent contractor
to; or any other Person acting for or on behalf of, the specified Person.
     “Territory” shall mean the continental United States of America.
     “Third Party Inventions” is defined in Section 5.01.
     1.02 Rules of Construction.

- 5 -



--------------------------------------------------------------------------------



 



     Unless the context otherwise clearly requires:
     (a) the word “or” will not be exclusive;
     (b) inclusion of items in a list will not be deemed to exclude other terms
of similar import;
     (c) all parties will be considered to have drafted this Agreement together,
with the benefit of counsel, and no provision will be strictly construed against
any person or Party by reason of having drafted such provision;
     (d) the word “include” and its derivations means to include without
limitation;
     (e) use of terms that imply gender will include all genders;
     (f) defined terms will have their meanings in the plural and singular case;
     (g) references to Sections, Articles, and Exhibits are to the Sections,
Articles, and Exhibits to this Agreement;
     (h) financial terms that are not otherwise defined have the meanings
ascribed to them under United States generally accepted accounting principles as
of the date of this Agreement;
     (i) no example included in this Agreement will be deemed to create any
ambiguity or vagueness in the interpretation of any provision of this Agreement;
to the extent that any example included in this Agreement is construed as being
in clear conflict with any other provision of this Agreement, such example will
be deemed superseded by the provisions of this Agreement; and inclusion of any
example in this Agreement will not be deemed to exclude any other example or to
create any inference that any other example not included was intended to be
excluded from the coverage of any provision of this Agreement; and
     (j) the use of “will” as an auxiliary will not be deemed to be a mere
prediction of future occurrences.
ARTICLE 2
Grant of Rights and Right of First Refusal
     2.01 Grant of Rights. Subject to the provisions of this Agreement,
including the terms and conditions set forth in this Section 2.01 and
Section 2.02, the Company hereby grants to Peerless an exclusive license in the
Field of Use to the CEFCO Process for all Manufacturing Projects in the
Territory, and, as such Licensed Manufacturer, Peerless will be entitled to the
exclusive right to perform all manufacturing services for all CEFCO Process
Units and CEFCO Process Components for a Manufacturing Project in the Territory.
The Company explicitly reserves all rights to the CEFCO Process outside the
Field of Use and explicitly reserves the rights to perform testing, research and
development of the CEFCO Process within the Field of Use. The Company expressly
reserves all rights to develop, manufacture and sell the CEFCO supersonic
nozzles and the associated reagent injection spray mechanisms. Peerless’
exclusive license begins from the Effective Date of this Agreement. If either
the Company, another

- 6 -



--------------------------------------------------------------------------------



 



Licensed Manufacturer or a Licensed Distributor receives an inquiry or a request
for a quotation or proposal for a Manufacturing Project in the Territory the
Company will cause such inquiry or request to be promptly forwarded to Peerless
for its exclusive consideration and to evaluate whether to submit a Peerless
Proposal. Peerless will promptly consider all such requests, referrals and
inquiries received relating to a proposed Manufacturing Project. The failure of
Peerless to consider a reasonable and bona fide proposal during its Exclusivity
Period may be deemed a breach of the Agreement under Section 9.02; provided that
nothing herein is intended to require Peerless to accept any proposal and
Peerless’ Commercially Reasonable rejection of any proposal will not be deemed a
breach of this Agreement. The Peerless Proposal must be in sufficiently specific
form to allow a Commercially Reasonable evaluation of the proposed Manufacturing
Project by the Licensed User or potential Licensed User.
     2.02 Exclusivity Period.
     (a) Peerless’ exclusivity for any proposed Manufacturing Project in the
Territory will continue until Peerless or the Licensed User or potential
Licensed User indicates to Company that Peerless is unable or unwilling to
accept or fulfill the requirements of the Manufacturing Order (the “Exclusivity
Period”); [REDACTED]* Peerless shall use its best efforts to enter into
Manufacturing Orders with Licensed Users or potential Licensed Users. Peerless
shall not unreasonably delay or refuse to negotiate a definitive purchase order
and contract for a Manufacturing Project with such Licensed User and Peerless
will negotiate in a Commercially Reasonable manner with such Licensed User
during the Exclusivity Period. If, following the Peerless Exclusivity Period,
the Licensed User declares that the parties failed to agree on terms and
conditions of the Manufacturing Order, it will submit a Dispute List and request
to Peerless and the Company, and the Company will use Commercially Reasonable
efforts to negotiate a compromise for no less than 30 days, which period will be
deemed to be an extension of the Exclusivity Period. [REDACTED]*
     (b) The Company agrees that it will not and will not cause its Affiliates,
Parent or Subordinates or other Licensed Manufacturers or Licensed Distributors
to, directly or indirectly, solicit, initiate, cooperate with or facilitate the
creation or submission of any Manufacturing Order in violation or breach of this
Agreement, including this Article 2. If the Parent, the Company or any such
other Persons violates or breaches this Article 2, in addition to specific
performance or injunctive relief or other rights and remedies, Peerless will be
entitled to a cash amount, which will be paid by the Company as and when
received, on demand, equal to manufacturing royalties the Company received, will
receive or are due as a result of the applicable Manufacturing Order entered
into in violation of this Agreement. Company will be responsible for any
violations of this Agreement by its Parents, their Affiliates, Subordinates or
Licensed Distributors or other Licensed Manufacturers and will immediately
inform Peerless in writing of any violation or breach of this Agreement upon
obtaining knowledge thereof.
     (c) The Company will promptly provide Peerless with the abstract of key
relevant non-financial terms of any license agreement for either Licensed Users
or Licensed Distributors, and all related modifications thereto together with
the full text of

- 7 -



--------------------------------------------------------------------------------



 



the IP provisions of each such license agreement and any modification thereof
and will keep Peerless informed of the status and material developments with
respect to any such license agreement for the CEFCO Process in the Territory.
The Company will use Commercially Reasonable efforts to promptly enter into any
such proposed license agreement with a potential Licensed User for a
Manufacturing Project in the Territory.
ARTICLE 3
Payment
     3.01 Payment for Grant of Rights. In consideration of the grant pursuant to
Section 2.01, Peerless will pay to Company an fee in the amount of Ten Million
U.S. Dollars ($10,000,000, the “Grant Fee”), which will be paid in installments
as follows:
     (a) $1,100,000 will be paid to Company immediately upon the execution of
this Agreement.
     (b) $1,400,000 will be paid to Company promptly (but no later than ten
business days) after the successful completion of the lab tests which will be
conducted and paid for by Peerless, as further described and defined in the lab
scale testing agreement to be entered into by Peerless and Company; provided
that (i) if the lab testing is successful, as defined by the lab scale testing
agreement, Peerless will deduct all costs, subject to a maximum
(“not-to-exceed”) agreed cost as set forth in such agreement, it incurred to
conduct the lab tests as such agreement may be amended, modified or expanded by
the mutual agreement of the Parties, from this second installment payment or if
such costs are in excess of this second installment payment, then from any
future installment payments until set-off in full; or (ii) if the lab testing is
not successful, as defined by the lab scale testing agreement, Peerless may
terminate this Agreement and will have no obligation to pay any additional
installments of the Grant Fee to Company other than the initial payment pursuant
to clause (a) which is non-refundable.
     (c) $2,500,000 promptly (but no later than ten business days) after
Peerless’ acceptance of its first final, binding Manufacturing Order and
entrance into a final, executed purchase order with a Licensed User. The Parties
agree that a Manufacturing Order will not include or be interpreted to include
the manufacture or sale of any equipment for any pilot testing or pilot program
of the CEFCO Process or CEFCO Process Units.
     (d) $5,000,000 promptly (but no later than ten business days) after
Peerless’ receipt and acceptance of an aggregate of $50,000,000 in gross sales
revenues represented by final and binding Manufacturing Orders with one or more
Licensed Users. The Parties agree that a Manufacturing Order will not include or
be interpreted to include the manufacture or sale of any equipment for any pilot
testing or pilot program of the CEFCO Process or CEFCO Process Units.
     3.02 Minimum Gross Sales and Royalty Payments.

- 8 -



--------------------------------------------------------------------------------



 



     (a) Peerless may manufacture, procure and sell equipment for a
Manufacturing Order and Manufacturing Project to a Licensed User at any
Commercially Reasonable price which may be set by Peerless in its sole
discretion. Peerless agrees that it will pay to Company a royalty fee equal to
Five Percent (5.0%) of Peerless’ gross sales revenue (net of sales and use taxes
paid by Peerless) for a Manufacturing Project, which will be due and payable to
Company in installment payments to be paid in accordance with Peerless’ progress
payments received from the Licensed User as set forth in Manufacturing Order
with such Licensed User. Peerless agrees that it will pay Company its applicable
royalty payment within 30 days of Peerless’ receipt of such progress payment
from a Licensed User. If Peerless is installing equipment or performing any
other services not part of or related to the CEFCO Process on any Manufacturing
Project, such gross revenues calculation will not include any revenues from such
equipment or services.
     (b) For purposes of calculating the minimum royalty payments due and
payable for a 12 month period, the minimum royalty payment will be determined on
and will be included in the calculations as of the date that Peerless and the
Licensed User entered into a definitive Manufacturing Order agreement even
though Company agrees that it will be paid such royalty payments in accordance
with Peerless’ progress payment schedule. Such royalty payment when actually
made shall not be counted as a royalty payment in the subsequent period for any
purpose. If subsequent thereto, such payment is not actually paid in accordance
with the anticipated schedule used in the original calculation, then a true-up
of the actual payment will be made by Peerless. Peerless will provide the
Company with reasonable detail setting forth the calculations, with supporting
schedules, of the royalty amounts payable to the Company at the time any royalty
payment is made. For example, if Peerless receives a Manufacturing Order in a
given year, whose total royalty payment amount would meet or exceed the
applicable minimum royalty payment for that year, Peerless will be deemed to
have met the minimum royalty payment for that particular year, even though the
royalty payments will be made over time in accordance with the project schedule,
but such royalty payments when actually made will not be counted as a royalty
payment made for any year other than the year in which originally counted.
     3.03 Peerless further agrees that beginning within one year from the first
binding and enforceable commercial sale of the CEFCO Process or a CEFCO Process
Unit, that Peerless will pay to the Company a minimum royalty of $1,000,000 per
year until the third anniversary of such first commercial sale, which will be
paid within 30 days of the end of each applicable 12 month period. Beginning the
day of the third anniversary of the first commercial sale, the minimum royalty
payment will then be increased to $3,000,000 per year until the fifth
anniversary of the first commercial sale when the minimum royalty payment will
then be increased to $5,000,000 per year until the termination or expiration of
this Agreement. The Parties agree that a “first commercial sale” will not
include or be interpreted to include the manufacture or sale of any equipment
for any pilot testing or pilot program of the CEFCO Process or CEFCO Process
Units. If a minimum royalty payment is in effect and the 5% royalty payments due
to the Company resulting from Peerless’ gross revenue per year as described
above is less than the applicable minimum royalty per year, then only the
minimum royalty payments will be the amount due. If no minimum royalty payment
is in effect or if the 5%

- 9 -



--------------------------------------------------------------------------------



 



royalty payments due Company resulting from Peerless’ gross revenue per year as
described above exceeds the applicable minimum royalty payment, then Peerless
will pay Company royalties based upon its 5% royalty rate on its gross sales
revenue for that particular year. The Parties agree that the minimum royalty
payment is not in addition to any other royalties previously paid for a given
year and that all royalty payments made (to the extent not previously credited
as a royalty payment for a prior year) or booked in a given year will be
aggregated to comprise the minimum royalty payment, if applicable. If in any
year during which a minimum royalty is in effect, the Company fails to grant a
license for the CEFCO Process to any Licensed User in the Territory, Peerless’
applicable minimum royalty payments for that year will be waived and Peerless
will have no obligation to pay any minimum royalty payments for that year.
     3.04 Records. Peerless shall maintain at its principal office for the
duration of any Manufacturing Project and for five (5) years thereafter accurate
books and records for each Manufacturing Project for which it provides
manufacturing services under a Manufacturing Order (the “Books and Records”) The
Books and Records will be in such form and substance and maintained in the
ordinary course of Peerless’ business and in sufficient detail to enable the
Company to verify the basis for and the accuracy of the regular periodic
accounting statements and payments to the Company pursuant to Section 3.02. Upon
entering into each Manufacturing Order or amendment thereof or addendum thereto,
Peerless shall forthwith send a copy thereof to the Company.
     3.05 Audit and Inspection Rights. The Company shall have the right,
exercisable not more than once in any calendar year, to audit at Peerless’
principal office, through its own financial employees or through independent
accountants (together the “Auditor”), the Books and Records (both electronic and
hard copy) contemplated by Section 3.03. The Company shall provide Peerless with
no less than two (2) weeks written notice of its intent to audit Peerless’ Books
and Records as provided under this Agreement. Such notice shall indicate the
specific period of the specific Manufacturing Project to be audited, the
identity of the auditor and the scope of the audit.
     3.06 Exhibits and Presentations. Peerless and Company desire to support
each other with disseminating information and educating potential Licensed Users
and Licensed Users about the CEFCO Process, including the manufacturing of the
CEFCO Process, and may, from time to time, assist each other with exhibitions or
presentations regarding the CEFCO Process or the CEFCO Process Unit(s) by either
video display or by “miniature modeling” with sufficient sales literature at
industry conferences or conventions or may submit for publication papers to
recognized industry publications or magazines.
ARTICLE 4
Other Covenants and Agreements
     4.01 The Company-Supplied Material. The Company will provide all CEFCO
supersonic nozzles and associated reagent injection spray mechanisms required
for each Manufacturing Project to Peerless within a Commercially Reasonable
period after a request is made by Peerless. Peerless agrees that it will use
good faith efforts to only request such materials from the Company on an
as-needed basis for each Manufacturing Order, change order thereto or for
necessary or expected replacements. Such CEFCO supersonic nozzles and

- 10 -



--------------------------------------------------------------------------------



 



associated reagent injection spray mechanisms will be provided to Peerless at no
cost for installation into the CEFCO Process equipment manufactured by Peerless.
The Company will develop and supply all specifications for the CEFCO supersonic
nozzles and the associated reagent injection spray mechanism as they are
constructed along with the CEFCO Process Components into CEFCO Process Units,
which the Company will sell to the Licensed Users in a direct sales transaction,
the terms of which will be agreed upon by the Company and the Licensed User and
entered into prior to the entering into the applicable Manufacturing Order. The
Company will be responsible to the Licensed Users for quality control and
assurance of Company supplied nozzles and related mechanisms and Peerless will
have no liability or obligation with respect thereto, except for negligent or
faulty installation of such nozzles and/or spray mechanism assemblies by
Peerless.
     4.02 Lab Tests and Pilot Tests for CEFCO Process. Each of Peerless and the
Company agrees that they will use Commercially Reasonable efforts to enter into
a lab scale testing agreement with each other (i) as soon as practicable,
whereby Peerless will, in coordination with the Company, conduct and run the lab
test needed to test and verify the system integration effectiveness of the CEFCO
Process, and (ii) as soon as practicable after the completion of a successful
lab test pursuant to the scale testing agreement, Peerless and Company will
enter into a pilot test agreement, if the terms and conditions, including but
not limited to the funding of the pilot study, are mutually agreeable to the
Peerless and Company, whereby Peerless will manufacture and supply the equipment
needed to complete a full pilot study.
     4.03 Patent of CEFCO Process. The Company agrees that if at any time during
the term of this Agreement, the U.S. patent application of the CEFCO Process
(U.S. Patent Application Publication No. 2008/0250715, the “CEFCO Patent
Application”) is finally denied by the U.S. Patent Office and no further appeals
are possible, is abandoned by the Company or the Parent or the CEFCO Process is
otherwise deemed to be unpatentable or is infringing on another Person’s patent,
Peerless, at its sole option and discretion, may immediately terminate this
Agreement, in which case Peerless will not be entitled to a refund of any
portion of any installment payments or royalty payments previously made pursuant
to Section 3.01 as of the effective date of the termination and Peerless will no
longer have any further monetary obligations to Company, and Peerless shall
cease and desist from using any of the Company’s trade secrets.
     4.04 Notification of Patent Prosecution Efforts. The Company and the Parent
will use Commercially Reasonable efforts to diligently prosecute the CEFCO
Patent Application with the U.S. Patent and Trademark Office. The Company or the
Parent will promptly provide Peerless with written progress reports detailing
each action or statement received from the U.S. Patent and Trademark Office with
regard to the CEFCO Patent Application and any responses thereto submitted on
behalf of the Company or the Parent. The first such progress report will be due
to Peerless no later than six months after the mailing date of the first Office
Action issued by the U.S. Patent and Trademark Office, with the subsequent
progress reports due to Peerless no less than six months thereafter until a
patent issues.
     4.05 Unreasonable Delay in Patent Prosecution. The CEFCO Patent Application
will be deemed to be unpatentable, thereby triggering Peerless’ option to
immediately terminate this

- 11 -



--------------------------------------------------------------------------------



 



Agreement pursuant to Section 4.03, upon the earliest occurrence of one or more
of the following events: (a) the eighth anniversary of the filing date of the
CEFCO Patent Application without a patent having previously issuing therefrom;
(b) the filing date of a third Notice of Appeal with the U.S. Patent and
Trademark Office on the CEFCO Patent Application without a patent having
previously issued therefrom; and (c) the filing date of a third Request for
Continued Examination of the CEFCO Patent Application with the U.S. Patent and
Trademark Office without a patent having previously issued therefrom.
ARTICLE 5
Ownership of Intellectual Property
     5.01 CEFCO-Owned.
     (a) The Parties acknowledge and agree that the Parent through the exercise
of the licensed authority of the Company will retain sole ownership of any and
all of the CEFCO Intellectual Property Rights existing prior to the Effective
Date of this Agreement. Parent shall also have sole ownership of any
Intellectual Property, idea, or invention, including any Improvement to the
CEFCO Process, conceived of solely by an employee or representative of the
Parent or the Company. Peerless and the Company agree that if Peerless
purposefully or intentionally and/or in cooperation with or at the direction of
the Company, or as a direct result of Peerless’ execution of a right or
obligation under this Agreement conceives of an Improvement to the CEFCO Process
or the CEFCO Process Units that such work will be deemed comparable to a “work
for hire” and Peerless and Peerless’ employee or agent inventor will have an
obligation to assign all rights in the Improvement to the Company or the Parent;
provided that the Company and Parent, as applicable, will immediately grant to
Peerless a non-exclusive, perpetual, worldwide and royalty-free license to use,
manufacture, market or sell such Improvement on, for or in connection with any
existing or future Peerless technology or products.
     (b) The Company further agrees that Peerless will be notified of and will
be granted a non-exclusive and royalty-free license to use, manufacture, market
and sell CEFCO Process Units and CEFCO Process Components utilizing any
Improvements on or developed for the CEFCO Process or CEFCO Process Units that
are conceived of or developed by Company or the Parent or by any other Licensed
User or any other Licensed Manufacturer or Licensed Distributor (the “Third
Party Inventions”) for Peerless’ manufacture of the CEFCO Process or CEFCO
Process Units and Components. If the Company fails to license to Peerless any
Third Party Inventions, Peerless may, except where such license is prohibited by
applicable law or regulation, at its sole option and discretion, (i) terminate
this Agreement, and (ii) require the Company to refund to it a cash amount equal
to the installment of the Grant Fee previously paid by Peerless pursuant to
Section 3.01 (d) up to a $5,000,000 maximum limit, or (iii) waive the matter
where the damage to Peerless is de minimis.
     5.02 Peerless-Owned. The Parties acknowledge and agree that Peerless will
retain sole ownership of any and all of the Peerless Intellectual Property
Rights existing prior to the

- 12 -



--------------------------------------------------------------------------------



 



Effective Date this Agreement. The Parties further acknowledge and agree that if
Peerless solely conceives of any Intellectual Property, invention, idea or
Improvement for its own products or products in development and such invention
was not (i) purposefully or intentionally created for, in connection with or at
the direction of the Company for the CEFCO Process or the CEFCO Process Units,
or (ii) a direct result of Peerless’ execution of a right or obligation under
this Agreement, even if such invention could potentially be used on or could be
an Improvement to the CEFCO Process or CEFCO Process Units, then such
Intellectual Property will be solely owned by Peerless (the “Peerless
Invention”).
     5.03 Joint Conception. Each of Peerless and the Company agree that if
Peerless, in cooperation with or at the direction of the Company, jointly
conceives of an Improvement to the CEFCO Process or the CEFCO Process Units with
the Company then such work will be deemed comparable to a “work for hire” and
Peerless and Peerless’ employee or agent inventor will have an obligation to
assign all rights in the Improvement to the Company or Parent; provided that the
Company or the Parent, as applicable, agrees that it will immediately grant to
Peerless a non-exclusive, perpetual, worldwide and royalty-free license to use
such Improvement on any existing or future Peerless technology or products. The
Parties will communicate their interest in filing for patent protection with
respect to any such joint inventions and will determine the means for preparing,
filing and prosecuting each application and patent and for the payment of
expenses thereof. The Company agrees that if such joint invention is deemed to
be patentable, that Peerless inventor(s) will be named as an inventor or
co-inventor on any filed patent application, and the Company or the Parent as
the named assignee thereof.
     5.04 Proof of Conception. For purposes of Sections 5.01, 5.02, and 5.03,
proof of conception of any such Intellectual Property, idea, or invention
claimed by a Party will be written documentation created at a time
contemporaneous with the date of conception.
ARTICLE 6
Representations and Warranties
     6.01 General Representations and Warranties. Each Party represents and
warrants to the other Parties as follows: (a) it is a valid and existing
corporation or LLC, as applicable, and in good standing under the laws of the
state of its formation; (b) it has the power and authority required to carry on
its activities as they are now conducted; (c) it has the has full legal right
and power, without the consent of any other Person to execute, deliver and to
perform its obligations under this Agreement; (d) all corporate and other
actions required to be taken by it to authorize the execution, delivery and
performance of this Agreement and all transactions contemplated hereby have been
duly and properly taken; (e) no consent, approval, authorization or filing of
any certificate, notice application, report or other document with any
governmental authority is required on the part of such Party in connection with
the valid execution and delivery of this Agreement or the performance by such
Party of any of its obligations hereunder; (f) the execution, delivery and
performance of this Agreement do not violate or conflict with any law applicable
to it, any provision of its governing documents, any order or judgment of any
court or other agency of government applicable to it or any of its assets, or
any contractual restriction binding on or affecting it or any of its assets; and
(g) the execution, delivery and performance of

- 13 -



--------------------------------------------------------------------------------



 



this Agreement has been duly and validly authorized by each Party, and upon
execution and delivery, this Agreement constitutes the valid and binding
agreement of each Party enforceable against it in accordance with its terms.
     6.02 Termination of Agreements with and Obligations to Pace. Each of the
Parent and Company represents and warrants that all of its agreements, including
but not limited to (i) the Engagement Letter dated as of December 23, 2008 , as
amended (the “Engagement Letter”) and (ii) the Business Management Agreement
dated as of February 25, 2009 (the “Management Agreement”), with Pace Global
Energy Services, LLC (“Pace”), have been terminated as of February 13, 2010 and
December 23, 2009, respectively, except for any of such provisions of said
agreements which survive the termination thereof, and all employees of Pace have
been removed from the Board of Directors of the Company and the Parent and from
any management positions with the Company and the Parent. Company further
represents and warrants that Pace has no rights or options to acquire any
additional Equity Interests in Parent or Company, except with respect to any
financing raised during the tail period under the Engagement Letter from any
party introduced by Pace during the term of the Engagement Agreement.
     6.03 No Partnerships. Each Party represents and warrants to the other
Parties that this Agreement is not intended to create, nor shall it be construed
as creating or constituting, by implication or otherwise, a partnership or other
formal business organization between Peerless and the other Parties, or any
investment by Peerless in the Company.
     6.04 CEFCO Intellectual Property. The Company and the Parent represent and
warrant that (a) the Company is the exclusive licensee of the CEFCO Process in
the Field of Use and that the CEFCO Process is free from any liens or
encumbrances and b) as of the Effective Date there are no existing licenses to
the CEFCO Process either within or outside of the Field of Use. The Company will
provide notice to Peerless of each license to the CEFCO Process for Licensed
Manufacturers granted after the Effective Date and will identify the field of
use for each such license granted. The Company will provide such notice to
Peerless in a Commercially Reasonable time period after grant of such licenses.
     6.05 Restrictions on Ownership. Each of the Parent and the Company
represents and warrants that, through the Effective Date of this Agreement, it
has taken no deliberate, uncustomary action that would materially affect the
ownership or control of any portion of the CEFCO Process and no commitments
which would restrict the Company’s right to grant the licenses and rights
contemplated herein exist.
     6.06 Pending Lawsuits. Each of the Parent and the Company represents and
warrants that there is no action pending in the United States Patent and
Trademark Office, or on appeal therefrom, and the Company has no knowledge of
any pending court action that would affect Peerless’ use of any portion of the
CEFCO Process.
ARTICLE 7
Confidentiality
     7.01 Confidentiality Obligation. Each Party will, and will cause each of
its employees, agents, and representatives to (a) hold all Confidential
Information relating to the

- 14 -



--------------------------------------------------------------------------------



 



business of the other Party disclosed to it by reason of this Agreement
confidential; (b) not use any such Confidential Information except as necessary
to perform its obligations and exercise its rights under this Agreement; and
(c) not disclose any of such Confidential Information to any third party unless
required by law or otherwise legally compelled to disclose such Confidential
Information; provided, however, that if such Party is required by law or
otherwise legally compelled to disclose such Confidential Information, that such
Party notify the other Party of such legal requirement and attempt to afford the
other Party the opportunity to obtain, an appropriate protective order or other
satisfactory assurance of confidential treatment for the Confidential
Information required to be so disclosed.
     7.02 Securities Laws. It is expected that the Confidential Information may
contain material information about Peerless that has not been disclosed to the
public generally. Each of the Company and the Parent acknowledge that it is
aware and that it will advise its Affiliates and Subordinates that U.S. (federal
and state) securities laws prohibit any Person who has material, non-public
information about a company from purchasing or selling securities of such
company or from communicating such information to any other Person under
circumstances in which it is reasonably foreseeable that such Person is likely
to purchase or sell such securities. In addition, the Company and the Parent
agree not to deal in Peerless’ securities (either directly or indirectly), or
encourage others to deal in Peerless’ securities or disclose any price sensitive
information relating to Peerless and understand doing so could result in
criminal or civil penalties.
ARTICLE 8
Indemnification
     8.01 General Indemnification. Each Party agrees to indemnify the other
Parties from any and all demands, claims, actions, causes of action,
proceedings, suits, assessments, losses, damages, liabilities, settlements,
judgments, fines, penalties, interest, costs and expenses (including fees and
disbursements of counsel) of every kind based upon (i) a breach of the
representations and warranties of this Agreement, or (ii) personal injury or
death or injury to property to the extent that any of the foregoing is
proximately caused by either a defective product or by neglect or willful acts
or omissions by the indemnifying Party or its officers, employees,
subcontractors and/or agents.
     8.02 Intellectual Property Indemnification. Company and the Parent, jointly
and severally, hereby agree to indemnify, defend, and hold Peerless harmless
against and from any and all claims of infringement of any U.S. patent which may
arise in the production, use, marketing, and sale of the CEFCO Process, the
CEFCO Process Components or the CEFCO Process Units, but only to the extent such
claim is a claim of infringement by the CEFCO technology on the patent right of
a third party. Peerless will provide Company with prompt notification of any
such claim after which the Company will assume any resulting litigation or
settlement negotiations. Peerless will be permitted to participate at its own
expense, unless there will be a conflict of interest which would prevent
representation by joint counsel, in which event Company will pay for the
reasonable fees of Peerless’ separate counsel. Peerless will provide the Company
with reasonable information, authority, and assistance necessary to perform
under this indemnity. Company will reimburse Peerless for any reasonable
out-of-pocket expenses, including attorney’s fees, incurred by Peerless for such
assistance. Peerless agrees not to

- 15 -



--------------------------------------------------------------------------------



 



unreasonably withhold consent from any proposed settlement or disposition
proposed by the Company or the Parent. If Peerless withholds consent from a
proposed settlement or other disposition, Peerless shall be solely liable for
any settlement, judgment, cost or other expense (including, without limitation,
attorneys fees and expenses) which exceeds the amount of the proposed settlement
or disposition.
     8.03 Failure to Act. In the event that the Company fails or refuses to
timely assume control of the resulting litigation or settlement negotiations of
such claim of infringement identified pursuant to Section 8.02, Peerless
reserves the right to defend or settle such action at the Company’s sole
expense, but the Company or the Parent may at any time assume such defense.
     8.04 Sole Remedy. THE FOREGOING PROVISIONS OF THIS ARTICLE 8 ARE THE SOLE
AND EXCLUSIVE REMEDIES FOR INTELLECTUAL PROPERTY INFRINGEMENT AVAILABLE TO THE
PARTIES.
ARTICLE 9
Term and Termination
     9.01 Term. The term of this Agreement will commence on the Effective Date
and will continue in force for a period of ten (10) years from and after the
first commercial sale, unless terminated earlier as set forth in this,
Article 3, Article 4 or Article 9. The Parties agree that a “first commercial
sale” will not include or be interpreted to include the manufacture or sale of
any equipment for any pilot testing or pilot program of the CEFCO Process or
CEFCO Process Units. This Agreement shall be renewable by mutual agreement as to
terms and conditions for renewing an additional 10 year term, or such longer
period as the Parties may agree, upon a notice to renew given by either Party
between no later than July 1, 2020 for the commencement of negotiation to renew.
If agreement to renew is not reached by July 12, 2020, then the Exclusivity
Rights of Peerless shall cease at 5:00 p.m. EST on the anniversary date of the
first commercial sale, but Peerless shall remain an authorized Licensed
Manufacturer among any number of authorized or licensed manufacturers of the
Company.
     9.02 Termination for Breach. If either the Parent or the Company, on the
one hand, or Peerless, on the other hand, breaches any term, representation,
warranty or obligation of this Agreement, the non-breaching Party may terminate
the Agreement upon 30 days written notice to the defaulting Party specifying
such breach. If the breaching Party does not cure the specified breach to the
satisfaction of the terminating party before the end of the 30 days, the
termination will be immediately effective at that time.
     9.03 Termination by Peerless. In addition to all other termination rights
set forth in this Agreement, Peerless has the absolute right, at its sole option
and discretion, to terminate this Agreement for any reason or no reason, at any
time in its sole discretion by providing the Company with at least 30 days prior
written notice of its intent to terminate. In the event Peerless exercises its
right of termination under this Section 9.03, Peerless will no longer have the
right to provide manufacturing services with respect to any use of the CEFCO
Process (except pursuant to Section 9.04) and will no longer be required or
obligated to pay any additional installment payments or royalty payments under
Article 3 as of the effective date of

- 16 -



--------------------------------------------------------------------------------



 



the termination; provided that Peerless will pay Company any remaining and
outstanding royalty payments in accordance with Section 3.02(a) for
Manufacturing Orders that have been booked and accounted for by Peerless prior
to the termination date and such royalty payments will be made in accordance
with Peerless’ receipt of progress payments from the Licensed User as set forth
in Section 3.02(a).When the termination hereof becomes effective, Peerless shall
cease and desist from using any of the Company’s trade secrets.
     9.04 Effect of Termination. Termination of this Agreement will not affect
the right of any Party to pursue any remedy for breach or violation of this
Agreement or any other agreement. Upon termination of the Agreement, the
exclusive license of Peerless granted pursuant to Section 2.01 shall cease;
provided however that Peerless may, in its sole discretion, except where the
Agreement has been terminated pursuant to Section 9.02 due to breach by
Peerless, remain a Licensed Manufacturer and pay the 5% royalty fees on gross
sales revenue (with no minimum royalty fee applying) as defined in Section 3.02
and otherwise on terms and conditions similar to other Licensed Manufacturers as
appointed in the Territory.
     9.05 Survival. The provisions of the following Sections and Articles will
survive termination of this Agreement: Section 3.04, Section 3.05, Article 5,
Section 7.01, Article 8, Article 9, Section 10.01 and Article 11.
ARTICLE 10
Dispute Resolution
     10.01 Discussions. Prior to commencing any proceeding to enforce rights or
seek a remedy arising out of any Dispute under this Agreement, the Parties will
attempt to resolve such Dispute as set forth in this Section 10.01. Any Dispute
between the Company, the Parent or their Affiliates or Subordinates, on the one
hand, and Peerless or its Affiliates or Subordinates, on the other, will first
be referred to the principal executives having responsibility for performance of
this Agreement. Such executives will attempt in good faith to promptly resolve
such Dispute. If such Dispute is not resolved within 10 days of notice to the
other Party of the existence of such Dispute, the Dispute will be referred to a
C-level executive of Peerless and an equivalent C-level executive of the
appropriate member of the Parent or Company who will attempt in good faith to
promptly resolve such Dispute. If the Dispute is not resolved within 20 days of
being so referred, the Parties may institute legal proceedings according to the
provisions provided in this Agreement.
ARTICLE 11
Miscellaneous
     11.01 Notices. Whenever this Agreement provides that any notice, demand,
request, consent, approval, declaration, or other communication be given to or
served upon any of the parties by another, such notice, demand, request,
consent, approval, declaration, or other communication shall be in writing and
shall be deemed to have been validly served, given, or delivered (and “the date
of such notice” or words of similar effect will mean the date) five days

- 17 -



--------------------------------------------------------------------------------



 



after deposit in the United States mails, certified mail, return receipt
requested, with proper postage prepaid, or upon confirmed receipt thereof
(whether by noncertified mail, telecopy, express delivery, or otherwise),
whichever is earlier, and addressed to the party to be notified as follows:

         
 
  If to Peerless, at:   Peerless Mfg. Co.
 
      14651 North Dallas Parkway
 
      Suite 500
 
      Dallas, Texas 75254
 
       
 
      Attention: Melissa G. Beare
 
      Fax: 214.351.0194
 
       
 
  with copies to:   Fulbright & Jaworski L.L.P.
 
      2200 Ross Avenue
 
      Suite 2800
 
      Dallas, Texas 75201
 
       
 
      Attention: Laura Kalesnik
 
      Fax: 214.855.8200
 
      And to email at: lkalesnik@fulbright.com
 
       
 
  If to the Company, at:   CEFCO Global Clean Energy, LLC
 
      5810 Bent Trail
 
      Dallas, Texas 75248
 
      Attn: Robert E. Tang
 
      Fax: (972) 818-0888

     11.02 Choice of Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas, without regard to any conflicts
of laws. IN THE EVENT OF A DISPUTE BETWEEN THE PARTIES RELATING TO THIS
AGREEMENT, EACH OF THE PARTIES HERETO SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF TEXAS, COUNTY OF DALLAS AND DOES HEREBY WAIVE ANY
CLAIM THAT SUCH FORUM IS INCONVENIENT.
     11.03 Public Announcements. Each of the Company, the Parent and Peerless
agree that neither it, nor any of its Affiliates or Subordinates will either
directly or indirectly make any public announcements regarding this Agreement or
the other Party without the prior written approval of each Party.
Notwithstanding the foregoing, any public statement or disclosure that is
required in connection with the duties or obligations of Peerless or any of its
Affiliates pursuant to applicable securities laws or stock exchange requirements
will not be subject to this Section 11.03.

- 18 -



--------------------------------------------------------------------------------



 



     11.04 Integration; Amendments; Waivers. This Agreement constitutes the
entire agreement among the Parties with respect to the subject matter hereof and
supersedes all previous written, and all previous or contemporaneous oral,
negotiations, understandings, arrangements, understandings, or agreements. This
Agreement may not be amended, modified, or supplemented, or any provision of
this Agreement waived, except by a writing signed by all the Parties. No custom,
practice, course of dealing, or similar conduct will be deemed to amend, modify,
or supplement any term of this Agreement. The failure of any Party to enforce
any right or remedy under this Agreement, or to enforce any such right or remedy
promptly, will not constitute a waiver thereof, nor give rise to any estoppel
against such Party, nor excuse any other Party from its obligations under this
Agreement. Any waiver of any such right or remedy by any Party must be in
writing and signed by the Party against which such waiver is sought to be
enforced. No waiver will be deemed a continuing waiver or a waiver of any right
beyond the specific right waived in such waiver.
     11.05 Further Assurances. Each Party to this Agreement shall, without the
necessity of any further consideration, execute and deliver any and all such
further documents and take any and all such other actions as may be reasonably
necessary or appropriate to carry out the intent and purposes of this Agreement
and to consummate the transactions contemplated hereby.
     11.06 Force Majeure. No Party will be deemed in default if delayed or
prevented from performing its obligations under this Agreement, in whole or in
part, due to an act of God, fire, flood, explosion, civil disorder, strike,
lockout or other labor trouble, material shortages of utilities, equipment,
materials or facilities, delay in transportation, breakdown or accident, riot,
war, terrorist attack or other cause beyond its reasonable control (a “Force
Majeure Event”); provided that such party will resume full performance of this
Agreement as soon as practicable following the conclusion of the Force Majeure
Event; and provided further, that any adverse event resulting directly or
indirectly from conditions generally affecting any industry or industry sector
in which a Party operates or competes which does not have a materially
disproportionate impact on the Party relative to other industry participants
shall not be considered a Force Majeure Event under this Agreement.
     11.07 Headings. The headings in this Agreement are for convenience of
reference only and are not part of the substance of this Agreement.
     11.08 Severability. It is not the intention of the Parties to this
Agreement expressly to violate any public policy, statutory or common law rules,
regulations, or decisions of any governmental or regulatory body. If any
provision of this Agreement are interpreted or construed as being in violation
of any such policy, rule, regulation, or decision, the provision, section,
sentence, word, clause, or combination thereof causing such violation shall be
rendered inoperative to the minimum extent necessary in order to not be
violative as set forth above (and in lieu thereof the Parties jointly request
the court to insert such provision, sentence, word, clause, or combination
thereof that is as favorable as possible to the Party the rights of which were
made inoperative as may be valid and consistent with the intent of the parties
under this Agreement) and the remainder of this Agreement, as amended, shall
remain binding upon the Parties to this Agreement, unless the inoperative
provision would cause enforcement of the remainder of this Agreement to be
inequitable under the circumstances.

- 19 -



--------------------------------------------------------------------------------



 



     11.09 Assignment. Neither this Agreement nor any rights hereunder may be
transferred or assigned, nor any duties under this Agreement delegated, by
operation of law or otherwise, without the written consent of all parties to
this Agreement.
     11.10 Business Day. Should the terms of this Agreement require the
performance of any obligation or the fulfillment of any condition on a day other
than a business day, such obligation or fulfillment may be delayed until
midnight on the next day that is a business day for the party to perform.
     11.11 Counterparts. This Agreement may be executed in any number of
counterparts, by means of facsimile or portable document format (pdf), which
shall individually and collectively constitute one agreement.
The remainder of this page intentionally left blank.

- 20 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered as of the date first above written.

            CEFCO Global Clean Energy, LLC
 
      By:   /s/ ROBERT TANG         Name:   Robert Tang        Title:  
President     

            Peerless Mfg. Co.
      By:   /s/ PETER BURLAGE         Name:   Peter Burlage        Title:  
President     

- 21 -